internal_revenue_service number release date index number --------------------------------------------------------- ---------------------------------------------------- -------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-126865-07 date december ---------------------------------------------- ----------------------------------------------------- ----------- ---------- --------------------------------------------------------------------------------- legend taxpayer ----------------------------------------------------------- parent ----------------------------------------------------------- state a state b commission a -------------------------------------------------------------------------------------------------------- commission b commission c plant x x y z order n director ----------------------------------------------------------------------- ----------------------------------------------------- ----------------------------------------- ------------------------------------ ----------------- ----------------- ----------------- -------------------------------------------------------------- ----------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------------------------------- dear --- ------------- on the consequences of taxpayer’s accounting and regulatory treatment of depreciation and the investment_tax_credit itc this letter responds to the request dated date of taxpayer for a ruling the representations set out in your letter follow taxpayer is a regulated electric utility incorporated under the laws of state a plr-126865-07 taxpayer provides rate-regulated electric generation transmission and distribution services to customers in state a and state b it is owned by and files a consolidated_return with parent a holding_company incorporated under the laws of state a taxpayer is subject_to the regulatory jurisdiction of commission a commission b and commission c with regard to its retail rates and certain conditions of service taxpayer’s rates are established on a rate of return basis in each of the regulatory jurisdictions generating facility plant was placed_in_service for tax and regulatory purposes in ------- with a 40-year operating license prior to ---------------------- taxpayer’s investment in the plant was included in its regulated rate base and depreciated for regulatory purposes over a 40-year life the accumulated deferred investment_tax_credit aditc associated with the plant was amortized ratably over that same life during that period taxpayer computed the reversal of the excess deferred income taxes edfit associated with the plant using the average rate assumption method aram also calculated by reference to the same year life taxpayer among other assets owns a x percent interest in plant a nuclear in --------------------- a co-owner of the plant filed an application_for a rate increase with commission b in this proceeding commission b issued an order on ----------------- ------- extending the depreciable life of the plant from years to years and adjusting the depreciation rates and deferred income_tax accounts to reflect this extension on ------------------ taxpayer entered into a stipulation and agreement with commission b staff to conform taxpayer’s treatment of the plant with that approved for the co-owner in the ------------------ order the stipulation and agreement provided that effective ---------------------- taxpayer would reduce rates by no less than dollar_figurex and no more than dollar_figurey taxpayer calculated that the actual rate reduction was to be dollar_figurez because the recent rate case involving the co-owner had been fully contested and the numerical range of the rate reduction were based on those conclusions the actual calculations used by taxpayer to arrive at the actual numbers were not reviewed by commission b commission b approved the stipulation and agreement by order included in order was a requirement that taxpayer file a general rate case on or before ------------------ for the years ----------------------------- taxpayer depreciated the plant over the new longer life however it erroneously failed to consider the impact of the life extension on the amount of aditc amortized and the aram computation and thus the amount of edfit reversal in addition the taxpayer failed to consider the effect of the life extension on the reversal of the allowance for funds used during construction afudc the impact of the failure to consider the impact of the life extension on the first two aditc and the edfit aram calculation was to understate tax expense and thus increase the rate reduction while the impact of the failure to consider the effect of plr-126865-07 the reversal on afudc was to overstate tax expense and thus reduce the rate reduction the net effect of these errors for the years ---------------was dollar_figuren on ---------------------- taxpayer filed an application with commission b to change its rates effective ---------------------- in preparing this filing taxpayer discovered the errors described above and recalculated the items in question by using the extended year life in december ------- taxpayer made adjustments to its financial and regulatory records to recapture the prior excessive aditc amortization and edfit reversal as well as the excessive afudc tax effect these adjustments increased the aditc edfit and regulatory asset balance_sheet accounts to where those accounts would have been if taxpayer had not made the computational errors in addition the aggregate tax expense since ------ reflects the amount that would have been reported if the afudc had been correctly calculated during that period law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization plr-126865-07 method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h iii of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1 -1 h i of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 section e of the act provides another way in which a normalization method_of_accounting is not being used for public_utility_property according to section e of the act a normalization method_of_accounting shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 of the code if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent that this reserve would be reduced under the average rate assumption method aram plr-126865-07 the term excess_tax_reserve is defined in section e a of the act as the excess of i the reserve for deferred taxes as described in former sec_167 g ii or e b ii of the code as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods section e b of the act defines the aram and explains the calculations under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of section e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that section e of the act does not modify the normalization requirements of former sec_167 or sec_168 of the code for a public_utility to use accelerated_depreciation in determining its federal_income_tax liability section e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under section e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method section e of the act limits the rate at which the excess_tax_reserve may be reduced and flowed through to the utility's customers in setting rates it does not require plr-126865-07 the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus section e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates under which an elector may flow through the investment_tax_credit to cost of service however former f a provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former a and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former a and allowable by sec_38 former sec_46 of the code provides an election for ratable flow through former sec_46 of the code provides that for purposes of determining ratable portions under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used under sec_1_46-6 of the regulations ratable for purposes of former sec_46 of the code is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes sec_1_46-6 provides that the itc is disallowed for any sec_46 property placed_in_service by a taxpayer before the date a final_decision of a regulatory body that is inconsistent with sec_1_46-6 is put into effect on or after such date and before the date a subsequent decision consistent with sec_1_46-6 is put into effect sec_1_46-6 provides that there is no disallowance of a credit before the first_final_inconsistent_determination is put into effect for the taxpayer’s sec_46 property sec_1_46-6 provides that inconsistent refers to a determination that is inconsistent with sec_46 or for example a determination to reduce the taxpayer’s cost of service by more than a ratable portion of the credit would be a determination that is inconsistent with sec_46 senate report no 94th cong 1st sess 1975_1_cb_590 provides in its explanation of the ratemaking treatment to be accorded the plr-126865-07 additional itc allowed public_utilities under the act explains that the additional itc is to be disallowed if the regulatory agency requires the flowing-through of a company’s additional itc at a rate faster than permitted or insists upon a greater rate base adjustment than is permitted but only after a final_determination is put into effect that report further provides that the rules provided under existing law with respect to determinations made by a regulatory body and the finality of its orders would apply to this provision senate report no 92nd cong 1st sess 1972_2_cb_559 provides in its explanation of amendments to the revenue act of dealing with the limitations on the ratemaking treatment of the itc under sec_46 and e that the committee hopes that the sanctions of disallowance of the itc will not have to be imposed for the periods during which taxpayer erroneously failed to use the extended life of the plant in calculating aditc edfit and afudc the practical effect of those actions was to reduce the tax expense element of cost of service by dollar_figuren this translated into a rate reduction of less than -------- of taxpayer’s revenues from operations in state b for this period according to calculations by taxpayer this reduction was not the intent of either the taxpayer or commission b further taxpayer has acted upon discovery of these errors and adjusted its account balances so that they now reflect the same amounts as if no errors had occurred we conclude that taxpayer’s actions as described above are not inconsistent with the requirements of sec_168 and former sec_167 and sec_46 finally commission b never specifically addressed these matters in a rate case involving taxpayer and so did not issue and order on these matters during this period in accord with the senate reports quoted above disallowance or recapture of the itc should be imposed only after a regulatory body has required or insisted upon such treatment by a utility because commission b did not insist on the errors discussed above no disallowance or recapture is required in this case except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above in particular orders concerning this matter finalized by either of the commissions after the date of this ruling are not necessarily subject_to the same analysis as those considered above plr-126865-07 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely charles b ramsey chief branch passthroughs special industries cc
